              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA


    SHARON WHITE,                              )
                                               )
                        Plaintiff,             )
                                               )
    -vs-                                       )      Case No. CIV-19-30-F
                                               )
    ANDREW M. SAUL, Commissioner               )
    of the Social Security Administration,1    )
                                               )
                        Defendant.             )


                                         ORDER

           Plaintiff, Sharon White, commenced this action seeking judicial review of the
Commissioner’s final decision denying her applications for disability insurance
benefits and supplemental security income benefits under Title II and Title XVI of
the Social Security Act, 42 U.S.C. §§ 423, 1382. The matter was referred to United
States Magistrate Judge Gary M. Purcell in accordance with 28 U.S.C. § 636. On
November 4, 2019, Magistrate Judge Purcell issued a Report and Recommendation,
recommending that the Commissioner’s final decision be affirmed.
           The parties have not objected to the Report and Recommendation within the
time prescribed by Magistrate Judge Purcell.2 Moreover, they have not sought an



1
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of the Social Security
Administration. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Nancy A. Berryhill, the former Acting Commissioner of the Social Security
Administration, as defendant in this action.
2
  Magistrate Judge Purcell apprised the parties of their right to object to the Report and
Recommendation by November 25, 2019 and that a failure to object waives the right to appellate
review.
extension of time to object. Consequently, they have waived their right to appellate
review of the factual and legal determinations. Vega v. Suthers, 195 F.3d 573, 579
(10th Cir. 1999); United States v. One Parcel of Real Property, 73 F.3d 1057, 1059,
1061 (10th Cir. 1996).
        Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Gary M. Purcell (doc. no. 22) is ACCEPTED, ADOPTED and
AFFIRMED. The final decision of defendant, Andrew M. Saul, Commissioner of
the Social Security Administration, denying plaintiff, Sharon White’s applications
for disability insurance benefits and supplemental security income benefits under
Title II and Title XVI of the Social Security Act, 42 U.S.C. §§ 423, 1382, is
AFFIRMED. Judgment shall issue forthwith.
        IT IS SO ORDERED this 26th day of November, 2019.




19-0030p001.docx




                                         2
